Exhibit 10.22

FOOT LOCKER EXCESS CASH BALANCE PLAN

(Effective January 1, 1996)

1. Purpose.

     The purpose of this Plan is to provide supplemental retirement benefits for
a select group of management and key employees of the Employer. The benefits are
intended to supplement the benefits payable under the Qualified Plan, a plan
qualified under Section 401(a) of the Code, maintained by the Employer.

2. Definitions.

     Unless the context requires otherwise, the following words as used in the
Plan shall have the meanings ascribed to each below:

      (a)       "Affiliate" shall mean the Company and any entity affiliated
with the Company within the meaning of Code Section 414(b) with respect to
controlled group of corporations, Code Section 414(c) with respect to trades or
businesses under common control with the Company, Code Section 414(m) with
respect to affiliated service groups, and any other entity required to be
aggregated with the Company under Section 414(o) of the Code. No entity shall be
treated as an Affiliate for any period during which it is not part of the
controlled group, under common control or otherwise required to be aggregated
under Code Section 414.   (b) "Beneficiary" shall mean the Participant's
beneficiary under the Qualified Plan.   (c) "Board" shall mean the Board of
Directors of the Company.   (d) "Code" shall mean the Internal Revenue Code of
1986, as amended and as hereafter amended from time to time.   (e) "Committee"
shall mean the Retirement Administration Committee of the Company, or such other
committee as designated by the Board.   (f) "Company" shall mean Foot Locker,
Inc., a New York corporation, and any successor by merger, consolidation or
transfer of assets.   (g) "Control Group" shall mean the Company and its
Affiliates.

 


95

--------------------------------------------------------------------------------


      (h)       "Employee" shall mean any officer, member of senior management
or other key employee employed by an Employer.   (i) "Employer" shall mean the
Company and any Participating Employer.   (j) "ERISA" shall mean the Employee
Retirement Income Security Act of 1974, as amended.   (k) "Excess Cash Balance
Benefit" shall mean a lump sum benefit, calculated under Section 3 below and
payable under this Plan.   (l) "Participant" shall mean any Employee who is a
participant in the Qualified Plan and whose benefit under the Qualified Plan is
limited, directly or indirectly, by Code Sections 401(a)(17) and/or 415. In no
event shall an Employee who is not entitled to benefit under the Qualified Plan
be eligible for, or receive, an Excess Cash Balance Benefit under the Plan.  
(m) "Participating Employer" shall mean any Affiliate which has adopted the Plan
by action of its board of directors and is approved by the Board.   (n) "Plan"
shall mean the Foot Locker Excess Cash Balance Plan, as amended from time to
time.   (o) "Qualified Plan" shall mean the Foot Locker Retirement Plan, as
amended and restated effective January 1, 1996, and as further amended from time
to time.   (p) "Section 409A” shall mean Section 409A of the Code including the
regulations issued thereunder by the Department of the Treasury.   (q)
“Specified Employee” shall have the meaning set forth in Section 409A as
determined on the date of Termination of Employment in accordance with
procedures established by the Company and consistent with Section 409A.   (r)
"Termination of Employment" shall mean separation from service with the Control
Group in accordance with Section 409A for any reason, including, but not limited
to retirement, death, disability, resignation or dismissal with or without
cause; provided, however, that if a Participating Employer is no longer a member
of the Control Group and the Participant is transferred in connection with the
sale of the assets of a Participating Employer and the successor assumes the
obligations hereunder in accordance with Section 14 hereof, a Termination of
Employment shall not occur until termination of employment with the new control
group.

96

--------------------------------------------------------------------------------

3. Excess Cash Balance Benefit.

     The Excess Cash Balance Benefit shall be equal to (i) the Participant's
Account Balance (as determined under the Qualified Plan), if the limitations of
Code Sections 401(a)(17) and/or 415 did not apply, less (ii) the Participant's
actual Account Balance (as determined under the Qualified Plan), taking into
account the limitations of Code Sections 401(a)(17) and/or 415. The Excess Cash
Balance Benefit shall be calculated based on all compensation and service
recognized under the Qualified Plan, whether or not with an Employer, and
subject to any effects as provided in the Qualified Plan.

4. Vesting.

     Subject to the Company's right to terminate the Plan under Section 16
hereof, a Participant who accrues an Excess Cash Balance Benefit hereunder shall
have a nonforfeitable interest in such benefits to the extent that his or her
benefits are vested under the Qualified Plan.

5. Payment.

     The vested portion of a Participant's Excess Cash Balance Benefit shall be
paid to the Participant in a lump sum on the first day of the month occurring
thirty (30) days following Termination of Employment. Notwithstanding the
foregoing, amounts payable pursuant to this Section 5 to a Participant who is a
Specified Employee during the first six (6) months following such Participant’s
Termination of Employment shall be delayed during the six (6) month period
following such Participant’s Termination of Employment and shall be paid to the
Participant on the first day of the month following the end of such six (6)
month period.

6. Death of Participant.

     In the event of the death of a Participant who has accrued an Excess Cash
Balance Benefit hereunder prior to the payment date of such benefit, the
Participant's Excess Cash Balance Benefit should be paid to the Participant's
Beneficiary in a lump sum on the first day of the month occurring thirty (30)
day following the Participant’s death.

7. Claims Procedure.

     Any claim by a Participant or Beneficiary ("Claimant") with respect to
eligibility, participation, contributions, benefits or other aspects of the
operation of the Plan shall be made in writing to the Secretary of the Company
or such other person designated by the Committee from time to time for such
purpose. If the designated person receiving a claim believes, following
consultation with the Chairman of the Committee, that the claim should be
denied, he or she shall notify the Claimant in writing of the denial of the
claim within ninety (90) days after his or her receipt thereof (this period may
be extended an additional ninety (90) days in special circumstances and, in such
event, the Claimant shall be notified in writing of the extension). Such notice
shall (a) set forth the specific reason or reasons for the denial making
reference to the pertinent provisions of the Plan or of Plan documents on which
the denial is based, (b) describe any additional material or information
necessary to perfect the claim, and explain why such material or information, if
any, is necessary, and (c) inform the Claimant of his or her right pursuant to
this Section 7 to request review of the decision.

97

--------------------------------------------------------------------------------

     A Claimant may appeal the denial of a claim by submitting a written request
for review to the Committee, within sixty (60) days after the date on which such
denial is received. Such period may be extended by the Committee for good cause
shown. The claim will then be reviewed by the Committee. A Claimant or his or
her duly authorized representative may discuss any issues relevant to the claim,
may review pertinent documents and may submit issues and comments in writing. If
the Committee deems it appropriate, it may hold a hearing as to a claim. If a
hearing is held, the Claimant shall be entitled to be represented by counsel.
The Committee shall decide whether or not to grant the claim within sixty (60)
days after receipt of the request for review, but this period may be extended by
the Committee for up to an additional sixty (60) days in special circumstances.
Written notice of any such special circumstances shall be sent to the Claimant.
Any claim not decided upon in the required time period shall be deemed denied.
All interpretations, determinations and decisions of the Committee with respect
to any claim shall be made in its sole discretion based on the Plan and other
relevant documents and shall be final, conclusive and binding on all persons.

8. Construction of Plan.

     Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between the Employer and the Participants,
their Beneficiaries or any other person. Any funds which may be invested under
the provisions of this Plan shall continue for all purposes to be part of the
general funds of the Employer and no person other than the Employer shall by
virtue of the provisions of this Plan have any interest in such funds. To the
extent that any person acquires a right to receive payments from the Employer
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Employer. If the Company decides to establish any
advance accrued reserve on its books against the future expense of benefits
payable hereunder, or if the Company is required to fund a trust under this
Plan, such reserve or trust shall not under any circumstances be deemed to be an
asset of the Plan. In no event shall any Participant or Beneficiary be entitled
to receive any payment for any amount due under the Plan from any trust
maintained for the Qualified Plan.

98

--------------------------------------------------------------------------------

9. Minors and Incompetents.

     In the event that the Committee finds that a Participant is unable to care
for his or her affairs because of illness or accident, then benefits payable
hereunder, unless claim has been made therefor by a duly appointed guardian,
committee, or other legal representative, may be paid in such manner as the
Committee shall determine, and the payment of any benefits hereunder and the
application thereof shall be a complete discharge of all liability for any
payments or benefits to which such Participant was or would have been otherwise
entitled under this Plan. Any payments to a minor from this Plan may be paid by
the Committee in its sole and absolute discretion (a) directly to such minor;
(b) to the legal or natural guardian of such minor; or (c) to any other person,
whether or not appointed guardian of the minor, who shall have the care and
custody of such minor. The receipt by such individual shall be a complete
discharge of all liability under the Plan therefor.

10. Administration.

     The Plan shall be administered by the Committee. The Committee (or its
delegate) shall have the exclusive right, power, and authority, in its sole and
absolute discretion, to administer, apply and interpret the Plan and any other
Plan documents and to decide all matters arising in connection with the
operation or administration of the Plan. Without limiting the generality of the
foregoing, the Committee shall have the sole and absolute discretionary
authority: (a) to take all actions and make all decisions with respect to the
eligibility for, and the amount of, benefits payable under the Plan; (b) to
formulate, interpret and apply rules, regulations and policies necessary to
administer the Plan in accordance with its terms; (c) to decide questions,
including legal or factual questions, relating to the calculation and payment of
benefits under the Plan; (d) to resolve and/or clarify any ambiguities,
inconsistencies and omissions arising under the Plan or other Plan documents;
(e) to decide for purposes of paying benefits hereunder, whether, based on the
terms of the Plan, a termination of employment has occurred; and (f) except as
specifically provided to the contrary in Section 7, to process and approve or
deny benefit claims and rule on any benefit exclusions. All determinations made
by the Committee (or any delegate) with respect to any matter arising under the
Plan and any other Plan documents shall be final, binding and conclusive on all
parties.

     Decisions of the Committee shall be made by a majority of its members
attending a meeting at which a quorum is present (which meeting may be held
telephonically), or by written action in accordance with applicable law. All
decisions of the Committee on any question concerning the interpretation and
administration of the Plan shall be final, conclusive and binding upon all
parties.

     No member of the Committee and no officer, director or employee of the
Company or any other Affiliate shall be liable for any action or inaction with
respect to his or her functions under the Plan unless such action or inaction is
adjudged to be due to gross negligence, willful misconduct or fraud. Further, no
such person shall be personally liable merely by virtue of any instrument
executed by him or her or on his or her behalf in connection with the Plan.

99

--------------------------------------------------------------------------------

     Each Employer shall indemnify, to the full extent permitted by law and its
Certificate of Incorporation and By-laws (but only to the extent not covered by
insurance) its officers and directors (and any employee involved in carrying out
the functions of such Employer under the Plan) and each member of the Committee
against any expenses, including amounts paid in settlement of a liability, which
are reasonably incurred in connection with any legal action to which such person
is a party by reason of his or her duties or responsibilities with respect to
the Plan (other than as a Participant), except with regard to matters as to
which he or she shall be adjudged in such action to be liable for gross
negligence, willful misconduct or fraud in the performance of his or her duties.

11. Limitation of Rights.

     Nothing contained herein shall be construed as conferring upon an Employee
the right to continue in the employ of the Employer as a Participant or in any
other capacity or to interfere with the Employer's right to discharge him or her
at any time for any reason whatsoever.

12. Payment Not Salary.

     Any Excess Cash Balance Benefit payable under this Plan shall not be deemed
salary or other compensation to the Employee for the purposes of computing
benefits to which he or she may be entitled under any pension plan or other
arrangement of the Employer for the benefit of its employees.

13. Withholding.

     The Employer shall have the right to make such provisions as it deems
necessary or appropriate to satisfy any obligations it may have to withhold
federal, state or local income or other taxes incurred by reason of payments or
accrual pursuant to this Plan. In lieu thereof, the Employer shall have the
right to withhold the amount of such taxes from any other sums due or to become
due from the Employer to the Participant upon such terms and conditions as the
Committee may prescribe.

14. Assignment.

     This Plan shall be binding upon and inure to the benefit of the Employer,
its successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives. In addition to any obligations imposed
by law upon any successor of the Employer, the Employer shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Employer to expressly assume and agree in writing to assume the obligations
under this Plan to the same extent that the Employer would be responsible if no
such succession had taken place. In the event that the Employer sells all or
substantially all of the assets of its business and the acquiror of such assets
assumes the obligations hereunder, the Employer shall be released from any
liability imposed herein and shall have no obligation to provide any benefits
payable hereunder.

100

--------------------------------------------------------------------------------

15. Non-Alienation of Benefits.

     The benefits payable under this Plan shall not be subject to alienation,
transfer, assignment, garnishment, execution or levy of any kind, and any
attempt to cause any benefits to be so subjected shall not be recognized.

16. Amendment or Termination of Plan.

     The Board may amend this Plan from time to time in any respect, and may at
any time terminate the Plan in its entirety. Any such action by the Board with
respect to the Plan shall be binding on the Employer and Employee. Except as
otherwise specifically provided herein, in no event shall any termination,
amendment or change of the Plan reduce the Participant's Excess Cash Balance
Benefit hereunder accrued through the date of such termination, amendment or
change, based on service and compensation through such date of termination,
amendment or change, but with the Qualified Plan offset being based on service
through the date of such termination, amendment or change and compensation
through Termination of Employment or if earlier, the date of payment of the
Excess Cash Balance Benefit hereunder.

17. Non-Exclusivity.

     The adoption of the Plan by the Employer shall not be construed as creating
any limitations on the power of the Employer to adopt such other supplemental
retirement income arrangements as it deems desirable, and such arrangements may
be either generally applicable or limited in application.

18. Severability.

     Should any provisions of the Plan be deemed or held to be unlawful or
invalid for any reason, such fact shall not adversely affect the other
provisions of the Plan unless such determination shall render impossible or
impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.

19. Headings and Captions.

     The headings and captions herein are provided for reference and convenience
only. They shall not be considered part of the Plan and shall not be employed in
the construction of the Plan.

101

--------------------------------------------------------------------------------

20. Governing Law.

     This Plan shall be construed, interpreted and governed by ERISA. To the
extent not governed by ERISA, this Plan shall be governed by the laws of the
State of New York, (without regard to conflict of law provisions).

21. Section 409A.

     This Plan is designed and intended to comply with Section 409A of the Code,
and all provisions hereof shall be limited, construed and interpreted in a
manner so to comply.

102

--------------------------------------------------------------------------------